Citation Nr: 0826747	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the veteran's claim of service 
connection for hepatitis C.  


FINDINGS OF FACT

1.  The veteran had infectious hepatitis during his active 
service.  

2.  The veteran's current hepatitis is not clearly 
attributable to intercurrent causes.  

3.  The medical evidence is at least in equipoise in showing 
that the veteran has a current diagnosis of hepatitis C that 
began during his active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
hepatitis C was incurred in his active duty service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Finally, as recently reiterated by the Federal Circuit, there 
is a presumption of service connection for chronic diseases, 
to include hepatitis, under 38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  Groves v. Peake, No. 2007-7421 (Fed. 
Cir. May 1, 2008).  

Facts and Analysis  

The veteran contends that he is entitled to service 
connection for hepatitis C, based on the fact that he was 
hospitalized for hepatitis during his military service.  Upon 
review of the record of evidence, the Board finds that the 
evidence of record supports a grant of service connection in 
this case.  

Hepatitis is a chronic disease which first manifested during 
the veteran's military service.  The veteran's service 
medical records clearly indicate that the veteran was 
hospitalized for infectious hepatitis from December 7, 1970 
to January 19, 1971.  The scientific community did not learn 
of the existence of hepatitis C until the late 1980s.  In May 
2000, the veteran was again diagnosed with hepatitis.  
However, the virus was now identified as hepatitis C.  

As noted above, the veteran's current hepatitis C diagnosis 
must be presumed to be linked to the chronic infectious 
hepatitis manifested in service, in accordance with 38 C.F.R. 
§ 3.303(b).  While it is not clear whether the veteran 
suffered from hepatitis C in service, it is clear that the 
veteran suffered from some form of hepatitis.  As such, the 
Board will presume they are connected.  The Board must now 
evaluate the evidence to determine whether this presumption 
is warranted, or if the veteran's current hepatitis C is 
clearly attributable to an intervening cause.  See generally, 
Groves v. Peake, No. 2007-7421 (Fed. Cir. May 1, 2008).    

In June 1986, the veteran was afforded VA examination.  The 
examiner did not relate this hepatitis to the veteran's 
military service, but opined that the veteran had hepatitis 
secondary to alcohol and intravenous drug abuse.  However, 
the Board does not find this examination to be credible.  
According to the examiner, the veteran's claims file was not 
provided to the examiner, and the examiner noted that there 
was no mention of a previous hepatitis infection.  Therefore, 
since the examiner was apparently unaware of the veteran's 
in-service hospitalization for hepatitis, the Board will not 
rely on this opinion.  

In December 2003, VA received the veteran's responses to a 
"Risk Factors for Hepatitis" questionnaire.  According to 
the veteran, he did have a history of intravenous drug use, 
tattoos, piercings, and a blood transfusion in 1983.  The 
veteran subsequently underwent a VA examination in March 2004 
to determine whether the veteran's hepatitis was related to 
his in-service hepatitis or one of the post-service risk 
factors identified by the veteran in the December 2003 
questionnaire.  

As part of the VA examination in March 2004, the examiner 
reviewed the veteran's claims file.  According to the 
examiner, it could not be stated with certainty that the 
veteran's in-service hepatitis was not hepatitis C.  The 
examiner noted that in 1970, when the veteran was originally 
hospitalized for hepatitis, the tests for determining whether 
a person was suffering from hepatitis C, as opposed to a 
different strain of hepatitis, were not available.  As such, 
any opinion that the veteran's hepatitis C was not incurred 
in service, prior to the veteran's potential exposure due to 
the above mentioned risk factors, would be based on nothing 
more than speculation.  

The Board interprets this opinion to mean that it is at least 
as likely as not that the veteran's current hepatitis C is 
related to his military service.  As such, the Board finds 
that there is no evidence that clearly attributes the 
veteran's current hepatitis C with an intercurrent cause, and 
the veteran's hepatitis C is presumed to be related to the 
veteran's in-service chronic hepatitis.  See 38 C.F.R. § 
3.303(b).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2007).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the veteran, service connection for hepatitis C is 
appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303 (2007).  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


